Citation Nr: 1455924	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-13 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right foot condition.  

2.  Entitlement to service connection for a right foot condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1969 to August 1970.  

This case come before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the application to reopen the claim of service connection for a right foot condition.  

In his May 2012 Substantive Appeal, the Veteran requested a video hearing.  A hearing was scheduled for  June 26, 2013.  The Veteran withdrew his request for a hearing prior to the date of the hearing in June 2013.

The reopened claim of service connection for a right foot condition is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.   


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO denied the Veteran's application to reopen a claim of service connection for a right foot condition.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the March 1998 rating decision relates to the basis for the prior denial of service connection for a right foot condition.


CONCLUSIONS OF LAW

1.  The March 1998 decision that denied the application to reopen a claim for service connection for a right foot condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).
2.  Evidence received since the March 1998 decision is new and material and the claim for service connection for a right foot condition is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's application to reopen a claim of service connection for a right foot condition, finding that new and material evidence had not been received.  The basis of the RO's decision was that the evidence did not show that the condition was incurred or aggravated by military service.  The Veteran was provided notice of this decision and his appellate rights but he did not appeal the decision nor did he submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the March 1998 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  At the May 2011 VA examination, the Veteran reported that, during service, he caught his heel in motorcycle spokes which resulted in skin being cut off of his heel, and since that time, he had problems with his foot.  This new evidence addresses the reason for the previous denial; that is, a nexus to service.  The Board notes that the credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.    


ORDER

The application to reopen the claim of service connection for a right foot condition, and to that extent only, is allowed.  




REMAND

The RO denied reopening of the claim of service connection for a right foot condition.  As the Board has granted the application to reopen, it cannot consider the merits of the claim unless it finds that the Veteran would not be prejudiced thereby.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  The Board cannot so find in this case.  

A review of the record reveals that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, effective April 2002.  Those records have not been requested and should be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Take all indicated action to obtain and associate with the claims file any records related to the Veteran's claim for SSA disability benefits.  

Any negative response from SSA should be documented.  

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


